Exhibit 10.1

UNITED STATES DEPARTMENT OF THE TREASURY

1500 Pennsylvania Avenue, NW

Washington, D.C. 20220

November 2, 2011

Ladies and Gentlemen:

Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”).  Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.

As documented by the Repurchase Letter Agreement, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement.  Following such time,
the Company delivered a Warrant Repurchase Notice dated as of the date set forth
on Schedule A hereto to the Investor.  In connection with the consummation, on
the date hereof, of the repurchase of the Warrant by the Company from the
Investor, as contemplated by the Warrant Repurchase Notice and Section 4.9 of
the Securities Purchase Agreement:

(a)

The Company hereby acknowledges receipt from the Investor of the Warrant; and

(b)

The Investor hereby acknowledges receipt from the Company of a wire transfer to
the account of the Investor set forth on Schedule A hereto in immediately
available funds of the aggregate purchase price set forth on Schedule A hereto,
representing payment in full for the Warrant, determined in accordance with
Section 4.9 of the Securities Purchase Agreement.

This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.

This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement.  Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.

In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.

UNITED STATES DEPARTMENT OF THE TREASURY

By:  /s/ Mathew Pendo

Name:

Matthew Pendo

Title:

Chief Investment Officer

COMPANY: AMERISERV FINANCIAL, INC.

By:  /s/ Jeffrey A. Stopko

Name: Jeffrey A. Stopko

Title:

Executive Vice President and

Chief Financial Officer








UST Seq. No.: 207




SCHEDULE A

Company Information:

Name of the Company:

 

AmeriServ Financial, Inc.

Corporate or other organizational
form of the Company:

 


Business corporation

Jurisdiction of organization of the Company:

 

Commonwealth of Pennsylvania




Information related to the Preferred Share Repurchase:

Date of Repurchase Letter Agreement for the
repurchase of 21,000 of the Preferred Shares:

August 11, 2011

Terms of the Warrant Repurchase:

Date of Warrant Repurchase Notice:

October 26, 2011

Aggregate purchase price for the Warrant:

$825,000

Investor wire information for payment of purchase price for the Warrant:

ABA Number: 021000018

Bank: The Bank of New York Mellon

Account Name: BETA EESA Preferred Account

Account Number: GLA/111567








UST Seq. No.: 207

095331-0002-11807-Active.11571880.2


